


    
Exhibit 10.2


        
REGISTRATION RIGHTS AND LOCK-UP AGREEMENT
This Registration Rights and Lock-Up Agreement (this “Agreement”) is entered
into as of July 12, 2012 by and among DiamondRock Hospitality Company, a
Maryland corporation (the “Company”), and the holder listed on Exhibit A hereto
(the “Holder”)
WHEREAS, the Company and Affiliates (as hereinafter defined) of the Holder are
parties to the Purchase Agreement (as hereinafter defined);
WHEREAS, the Company will issue shares of its Common Stock (as hereinafter
defined) in satisfaction of a portion of the consideration owing pursuant to the
Purchase Agreement (such shares, the “Shares”);
WHEREAS, the Sellers (as defined in the Purchase Agreement) have designated the
Holder to receive the Shares and the Company has agreed to grant the Holder
registration rights with respect to the Shares; and
WHEREAS, the Holder has agreed to certain transfer restrictions with regard to
the Shares.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1.Certain Definitions.
As used in this Agreement, the following terms shall have the respective
meanings set forth below:
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Affiliate” shall mean a Person that directly, or indirectly though one or more
intermediaries, controls, is controlled by, or is under common control with a
specified Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Anniversary Date” shall have the meaning set forth in Section 3(e)(ii).
“Block Out Day” means any day that (1) the Company has suspended its obligations
to effect a Qualified Offering pursuant to Sections 3(c)(i)(3) or (4); (2) the
Company has suspended use of the prospectus forming part of Registration
Statement pursuant to Section 7; or (3) a Holder is subject to a lock-up
pursuant to Section 5(b).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Charter” shall mean the Articles of Incorporation of the Company filed with the
Maryland State




--------------------------------------------------------------------------------




Department of Assessments and Taxation, as amended and/or restated.
“Common Stock” shall mean the common stock, par value $.01 per share, of the
Company.
“Company” shall have the meaning set forth in the preamble to this Agreement.
“Demand Registration Request” shall have the meaning set forth in Section 3(d)
hereof.
“Effectiveness Period” shall have the meaning set forth in Section 3(a) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor statute thereto), and the rules and regulations promulgated
thereunder.
“FINRA” shall mean the Financial Industry Regulatory Authority.
“Holder” shall have the meaning set forth in the preamble to this Agreement, and
“Holders” shall include a Person who becomes a Holder in accordance with Section
11(c).
“Indemnitee” shall have the meaning set forth in Section 6(a) hereof.
“Inspectors” shall have the meaning set forth in Section 4(m) hereof.
“Lock-Up Period” shall have the meaning set forth in Section 2(a) hereof.
“Lock-Up Securities” shall have the meaning set forth in Section 2(a) hereof.
“NYSE” shall mean the New York Stock Exchange.
“Person” shall mean any natural person, partnership, joint-stock company,
association, limited liability company, corporation, trust, or unincorporated
organization, or other governmental or legal entity.
“Permitted Free Writing Prospectus” shall have the meaning set forth in Section
5(a) hereof.
“Prospectus” shall mean the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus, any Permitted Free
Writing Prospectus and any prospectus that discloses information previously
omitted from a prospectus filed as part of an effective Registration Statement
in reliance upon Rule 430A under the Securities Act), as amended or supplemented
by any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and by all other amendments and supplements to such prospectus, including
post‑effective amendments, and in each case including all material incorporated
by reference therein.
“Purchase Agreement” shall mean that certain Agreement of Purchase and Sale,
dated as of July 9, 2012, by and among the Sellers named therein and the
Company.
“Qualified Offering” shall mean an offering pursuant to an effective
Registration Statement in which Shares are sold (i) to an underwriter on a firm
commitment basis for reoffering and resale to the public, (ii) in an offering
that is a “bought deal” with one or more investment banks or (iii) in a block
trade with a broker-dealer.
“Qualified Offering Notice” shall have the meaning set forth in Section 3(c)
hereof




--------------------------------------------------------------------------------




“Registrable Securities” shall mean (i) all of the Shares (as equitably adjusted
for any stock dividend, stock split, recapitalization, recombination or other
similar transaction which occurs after the date hereof) acquired pursuant to the
Purchase Agreement and (ii) any securities issued as a dividend or other
distribution with respect thereto; provided, however, that Registrable
Securities shall not include (a) Shares for which a Registration Statement
relating to the sale thereof has become effective under the Securities Act and
which have been disposed of under such Registration Statement or (b) Shares sold
pursuant to Rule 144.
“Registration Expenses” shall mean any and all expenses incurred by the Company
in effecting any registration pursuant to this Agreement, including without
limitation: (i) all registration and filing fees; (ii) all fees and expenses
associated with a required listing of the Registrable Securities on any
securities exchange; (iii) fees and expenses with respect to filings required to
be made with the NYSE, any other securities exchange or FINRA; (iv) fees and
expenses of compliance with state securities or “blue sky” laws (including
reasonable fees and disbursements of counsel for the Holders in connection with
“blue sky” qualifications of the securities and determination of their
eligibility for investment under the laws of such jurisdictions); (v) printing
expenses, messenger, telephone and delivery expenses; and (vi) fees and
disbursements of counsel for the Company and customary fees and expenses for
independent certified public accountants retained by the Company (including the
expenses of any comfort letters or costs associated with the delivery by
independent registered public accountants of a comfort letter or comfort
letters); provided, however, that Registration Expenses shall not include, and
the Company shall not have any obligation to pay, any underwriting fees,
discounts, or commissions attributable to the sale of such Registrable
Securities, or any legal fees and expenses of counsel to any Holder and counsel
to any underwriter engaged by any Holder or any transfer taxes relating to the
registration or a sale of the Registrable Securities.
“Registration Statement” shall mean any registration statement of the Company
that covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement filed with, or to be filed with, the SEC under the
Securities Act (and may cover other securities of the Company) on an appropriate
form, and all amendments and supplements to such Registration Statement,
including pre-and post‑effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all materials
incorporated by reference therein.
“Rule 144” means Rule 144 promulgated under the Securities Act (or any successor
provision).
“SEC” shall mean the Securities and Exchange Commission and any successor
thereto.
“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor statute thereto), and the rules and regulations promulgated
thereunder.
“Selling Holder” shall mean a Holder who is selling Registrable Securities
pursuant to a Registration Statement.
“Shares” shall have the meaning set forth in the recitals to this Agreement.
“Shelf Offering” shall have the meaning set forth in Section 3(b) hereof.
“Shelf Offering Notice” shall have the meaning set forth in Section 3(b) hereof.
“Shelf Registration Statement” shall mean a Registration Statement on Form S-3
or another appropriate form for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act.




--------------------------------------------------------------------------------




“Suspension Period” shall have the meaning set forth in Section 7(a) hereof.
“Transfer” shall have the meaning set forth in Section 2(a) hereof.
“WKSI” shall mean a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.
Section 2.LOCK-UP AGREEMENT.
  
(a)During the period beginning on the date hereof and ending on the date which
is 150 days from the date hereof (December 9, 2012) (the “Lock-Up Period”), each
Holder will not, directly or indirectly (1) offer, pledge, sell, contract to
sell, announce the intention to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, make any short sale or otherwise dispose of or transfer
(collectively, “Transfer”) any shares of the Company's Common Stock, including,
without limitation, the Shares, or any securities convertible into or
exchangeable or exercisable for Common Stock, whether now owned or hereafter
acquired by the Holders (collectively, the “Lock-Up Securities”) or (2) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of the Shares or other securities, in cash or otherwise. The foregoing
restrictions in clauses (1) and (2) (x) shall not be applicable to any Transfer
to or other agreement or transaction with an Affiliate of any Holder; provided
that such Transfer shall be conditioned upon the transferee executing and
delivering to the Company a written acceptance of all the terms and conditions
of this Section 2 and (y) may be waived by the Company in its sole discretion
with respect to any specific Transfer, agreement or transaction. Notwithstanding
the foregoing, any transferee of any transferred Shares shall be subject to the
ownership limitations and transfer restrictions set forth in the Company's
Charter.
(b)Any Transfer or attempted Transfer of Lock-Up Securities in violation of this
Section 2 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties, not to, record or recognize any such purported transaction
on the share register of the Company. The Company may impose stop-transfer
instructions with respect to the Lock-Up Securities subject to the restrictions
in Section 2(a) until the end of the Lock-Up Period.


Section 3.Registration Rights.


(a)Shelf Registration Statement.
  
(1)The Company shall use its best efforts to prepare and file with the SEC prior
to the expiration of the Lock-Up Period, a Shelf Registration Statement with
respect to resales of all Registrable Securities, subject to the transfer
restrictions set forth in Section 2(a). Unless such Shelf Registration Statement
shall become automatically effective, the Company shall use its best efforts to
cause the Shelf Registration Statement to become or be declared effective by the
SEC for all of the Registrable Securities covered thereby prior to the
expiration of the Initial Lock-Up Period. To the extent the Company is a WKSI at
the time that the Shelf Registration Statement is to be filed, the Company shall
file an automatic Shelf Registration Statement which covers such Registrable
Securities.




--------------------------------------------------------------------------------




(2)The Company agrees to use its reasonable best efforts to keep the Shelf
Registration Statement (or a successor Registration Statement filed with respect
to the Registrable Securities) continuously effective (including by filing a new
Shelf Registration Statement if the initial Shelf Registration Statement
expires) in order to permit the Prospectus forming a part therof to be lawfully
delivered and the Shelf Registration Statement useable for resale of the
Registrable Securities, subject to Section 2 and Section 7, so long as there are
any Registrable Securities outstanding (the “Effectiveness Period”).


(b)Shelf Offerings. Subject to Section 7, upon the written request of a Holder
(“Shelf Offering Notice”) to the Company made at any time after the Lock-Up
Period and from time to time during the Effectiveness Period, the Company will
use its reasonable best efforts to facilitate a “takedown” of Registrable
Securities off of the Shelf Registration Statement by such Holder (“Shelf
Offering”) by amending or supplementing the Prospectus related to the Shelf
Registration Statement as may be reasonably requested by such Holder as promptly
as reasonably practicable upon receipt of the Shelf Offering Notice. The Holders
shall give the Company prompt written notice of the consummation of a sale
effected in any Shelf Offering. For the avoidance of doubt, in the event any
Shelf Offering is a Qualified Offering, such offering shall be subject to the
conditions and limitations set forth in Section 3(c) below. Neither the Company
nor any stockholder of the Company (other than the Holders) may include
securities in any offering requested under Section 3(a), (b), (c) or (d) of this
Agreement.


(c)Underwritten Offerings.
(1)Subject to Section 7, at any time after the expiration of the Lock-Up Period
and from time to time during the Effectiveness Period, a Holder may notify the
Company in writing that such Holder desires to sell its Registrable Securities
by means of a Qualified Offering (a “Qualified Offering Notice”) and the Company
shall use its reasonable best efforts to facilitate such Qualified Offering,
including the actions required by Section 4; provided, however, that the Company
shall not be obligated to effect, or take any action to effect, a Qualified
Offering if:
(1)the value of the Registrable Securities to be sold in the Qualified Offering
(based on the closing price of the Registrable Securities on the trading day
immediately preceding the date of the Qualified Offering Notice) shall be less
than $25 million;
(2)such Qualified Offering Notice is received before the expiration of any
lock-up period required by the underwriters in any prior Qualified Offering, if
such lock-up period is not waived by the underwriters;
(3)at the time the Company receives a Qualified Offering Notice, the Company is
actively undertaking an underwritten offering of its stock and the Company has
previously delivered a notice to the Holders of its intention to undertake such
proposed underwritten offering; provided that immediately following the date the
Company ceases to actively pursue or has completed such offering, subject to
Section 5.1(b), the Company shall again be obligated to effect a Qualified
Offering pursuant to this Section 3(c) unless the Holder has withdrawn its
request for a Qualified Offering; or
(4)at the time the Company receives a Qualified Offering Notice, the Company is
in active discussions with underwriters regarding an underwritten offering of
Common Stock and it is reasonably likely that such an underwritten offering will
be promptly initiated by the Company, but the Company has not yet




--------------------------------------------------------------------------------




delivered a written notice to the Holders in accordance with Section 3(c)(i)(3);
provided, however, that the Company shall not be entitled to invoke either
Section 3(c)(i)(3) or (4) (x) unless the Company has complied with Section 3(e)
with respect to its offering and also is not permitting the use of any
registration statement with respect to any securities of the Company to be sold
by any other stockholders of the Company or (y) if the Company has completed two
(2) sales of Common Stock in any rolling 365-day period in which Common Stock is
sold (I) to an underwriter on a firm commitment basis for offering and sale to
the public, (II) in an offering that is a “bought deal” with one or more
investment banks or (III) in a block trade with a broker-dealer;
provided, further, the Company shall not be entitled to invoke either Section
3(c)(i)(3) or (4) (and, if invoked, such Section shall cease to have effect) at
any time that the Holders shall have been subject to an aggregate of 120 or more
Block Out Days in any rolling 365-day period or if either Section has been
invoked during any rolling 6-month period.
(2)In connection with each Qualified Offering pursuant to this Section 3(c), the
Holders will determine the lead book runner(s), who shall be reasonably
acceptable to the Company, and such other matters affecting the structure and
marketing of the Qualified Offering.
(3)The rights of the Holders set forth in this Section 3(c) shall terminate if
the Holders cease to own, in the aggregate, 1% or more of the outstanding Common
Stock.
(4)Notwithstanding the foregoing provisions or anything else to the contrary set
forth in this Agreement, the Company shall not be obligated to undertake more
than two (2) Qualified Offerings pursuant to this Section 3(c) (excluding any
Qualified Offering in respect of which the Company is not required to enter into
an underwriting agreement, purchase agreement or other similar agreement or take
any action referenced in Section 4(m)) and provided further that the Company
shall not be obligated to effect any Qualified Offering if the occurrence of
such Qualified Offering would result in more than two Qualified Offerings being
effected in any rolling 365-day period.


(d)Demand Registration.
(1)Subject to Section 7, upon the written request of a Holder (the “Demand
Registration Request”) made at any time after the expiration of the Lock-Up
Period and from time to time thereafter during the Effectiveness Period, if the
Company is not eligible to file a Shelf Registration Statement or the Company
has not used its best efforts to have a Shelf Registration Statement declared
effective by the SEC or the Shelf Registration Statement shall cease to be
effective, the Company shall file with the SEC, no later than 45 days after such
written request, a Registration Statement with respect to all of the Registrable
Securities held by the Holders. The Holder submitting the Demand Registration
Request shall concurrently provide written notice of the proposed registration
to all other Holders and such Holders shall promptly provide the Company with
information required by Section 3(f). For the avoidance of doubt, if a Holder
intends to sell Registrable Securities covered by the Demand Registration
Request by means of a Qualified Offering, it shall so advise the Company as part
of its Demand Registration Request and the conditions and limitations set forth
in Section 3(c) shall apply.
(2)The Company shall use its reasonable best efforts to cause such Registration
Statement to be declared effective by the SEC for all of the Registrable
Securities covered thereby as soon as reasonably practicable following the
filing thereof,




--------------------------------------------------------------------------------




but in no event later than 75 days after the filing of such Registration
Statement.


(e)Piggyback Registration


(1)If at any time following the Lock-Up Period, (x) the Company shall determine
to register any of its capital stock either (A) for its own account, or (B) for
the account of other holders of securities of the Company (other than (I) a
registration relating solely to employee or director benefit or distribution
reinvestment plans), (II) a registration relating solely to a Rule 145
transaction under the Securities Act, (III) a registration on any registration
form which may not be used for the registration or qualification of Registrable
Securities or does not include substantially the same information as would be
required to be included in a Registration Statement or (IV) a new universal
shelf registration statement solely for its own account, or (y) shares of
capital stock are to be sold in an underwritten offering (whether or not for the
account of the Company), the Company will, subject to the conditions set forth
in this Section 3(e):
(1)promptly give to each of the Holders a written notice thereof; and
(2)subject to Section 3(e)(ii) below and any transfer restrictions to which any
Holder may be subject, including the transfer restrictions set forth in Section
2, include in such registration and/or underwritten offering, all of the
Registrable Securities specified in a written request or requests, made by the
Holders. Such written request may specify all or less than all of the Holder's
Registrable Securities and shall be received by the Company within five (5)
Business Days after written notice from the Company is given under Section
3(e)(i)(1) above.
(2)Underwriting. In connection with any offering involving an underwriting of
shares of the Common Stock or other equity securities of the Company under this
Section 3(e), the Company shall not be required under this Section 3(e) to
include any of the Holders' Registrable Securities in such underwriting unless
such Holder accepts the terms of the underwriting as agreed upon between the
Company and the underwriters selected by it (or by other Persons entitled to
select the underwriters); provided, however, that such underwriting agreement
shall be in customary form and shall not provide for indemnification or
contribution obligations on the part of any Holder greater than the obligations
of the Holders under Section 6(b) or Section 6(d) of this Agreement. If any
Holder who has requested inclusion in such registration disapproves of the terms
of the underwriting agreement, such Holder shall not be required to enter into
such underwriting agreement and shall withdraw from such registration by
providing written notice to the Company and the underwriters. If the total
amount of securities, including Registrable Securities, requested by Selling
Holders and other stockholders of the Company with similar piggyback
registration rights to be included in an offering pursuant to this Section 3(e)
exceeds the maximum amount of securities that the underwriters determine in
their reasonable opinion can be sold in such offering without adversely
affecting the marketability of the offering then the Company shall be required
to include in such offering only that number of such Registrable Securities, if
any, which the underwriters determine in their reasonable opinion, will not
adversely affect the marketability of the offering (the Registrable Securities
so included, if any, to be apportioned pro rata among the Selling Holders
according to the total amount of securities requested to be included therein
owned by each Selling Holder or in such other proportions if mutually agreed to
by such Selling Holders); provided that, until the date which is 18 months after
the date




--------------------------------------------------------------------------------




hereof (the “Anniversary Date”), unless all Registrable Securities requested by
Selling Holders are included in such offering, no securities of any other
stockholder of the Company shall be included in such offering. After the
Anniversary Date, securities of any other stockholder with similar piggyback
registration rights may be included in an offering pursuant to this Section
3(e), such securities to be apportioned pro rata among the Selling Holders and
such other stockholders according to the total amount of securities requested to
be included therein.
(3)In the case of an offering initiated by the Company as a primary offering on
behalf of the Company, nothing contained herein shall prohibit the Company from
determining, at any time, not to file a registration statement or, if filed, to
withdraw such registration or terminate or abandon the offering related thereto.


(f)Further Information
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 3 with respect to the Registrable Securities of
any Holder that such Holder furnish to the Company such information regarding
itself, the Registrable Securities held by it, and the potential method of
disposition (which may be an underwritten offering or one or more other methods
permitted by law) of such securities and such other information relating to such
Holder as the Company may reasonably request as shall be required to effect the
registration of such Holder's Registrable Securities. Each Holder agrees to
furnish such information to the Company and to cooperate with the Company as
reasonably requested to enable the Company to comply with the provisions of this
Agreement.
(g)Expenses of Registration
The Company shall bear all Registration Expenses incurred in connection with the
registration of the Registrable Securities pursuant to this Agreement and the
Company's performance of its other obligations under the terms of this
Agreement.
Section 4.Registration Procedures.
In connection with each registration effected by the Company pursuant to Section
3 or offering pursuant thereto, as applicable, the Company will:
(a)as promptly as practicable, prepare and file with the SEC such amendments,
post-effective amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to cause or maintain
the effectiveness of such Registration Statement for so long as such
Registration Statement is required to be kept effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement during the period
in which such Registration Statement is required to be kept effective; provided
that (i) within a reasonable period of time prior to filing a Registration
Statement or Prospectus or any amendments or supplements thereto, the Company
shall furnish to one counsel selected by the Holders and to the underwriters in
an underwritten offering copies of all such documents proposed to be filed
including documents that are to be incorporated by reference into the
Registration Statement, amendment or supplement, (ii) the Company shall fairly
consider such reasonable changes in any such documents prior to the filing
thereof as the counsel to the Holders may request and (iii) the Company shall
make available such of its representatives as shall be reasonably requested by
the Holders or any underwriter available for discussion of such documents. The
expenses of such counsel incurred in connection with the foregoing review by
Holders' counsel shall be borne by the Holders.




--------------------------------------------------------------------------------




(b)furnish to each Holder of Registrable Securities being registered, without
charge, such number of conformed copies of such Registration Statement and of
each such amendment and supplement thereto (in each case including all exhibits)
other than those which are being incorporated into such Registration Statement
by reference, such number of copies of the Prospectus contained in such
Registration Statements (including each complete Prospectus and any summary or
preliminary Prospectus) and any other Prospectus filed under Rule 424 under the
Securities Act in conformity with the requirements of the Securities Act, and
such other documents, including documents incorporated by reference, as any
Holder or an underwriter in an underwritten offering may reasonably request, in
each case including each such amendment and supplement thereto, to the extent
such other documents are not available on the SEC's Electronic Data Gathering
Analysis and Retrieval System, in order to facilitate the disposition of the
Registrable Securities by such Holder (it being understood that the Company
consents to the use of such Prospectus and any amendment or supplement thereto
by the Holders and their underwriters, if any, in connection with the offering
and sale of the Registrable Securities thereby);
(c)use its reasonable best efforts to (i) register or qualify all Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as the Holders shall reasonably request, (ii) keep such registration or
qualification in effect for so long as such Registration Statement is required
to be kept effective, (iii) cooperate with the Holders and the underwriters, if
any, and their respective counsel in connection with any filings required to be
made with FINRA and (iv) take any other action which may be reasonably necessary
or advisable to enable the Holders to consummate the disposition in such
jurisdiction of the Registrable Securities owned by the Holders, provided that
the Company shall not for any such purpose be required to qualify generally to
do business as a foreign company or to register as a broker or dealer in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(c), or to consent to general service of process in any such
jurisdiction, or to be subject to any material tax obligation in any such
jurisdiction where it is not then so subject;
(d)otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve months, beginning with the first fiscal quarter beginning after the
effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;
(e)subject to Section 3(c), if a disposition of Registrable Securities takes the
form of a Qualified Offering, enter into customary agreements (including, in the
case of an underwritten offering, underwriting agreements in customary form, and
including provisions with respect to indemnification and contribution in
customary form and consistent with the provisions relating to indemnification
and contribution contained herein) and take all other customary actions at such
times as customarily occur in similar registered offerings in order to
facilitate the disposition of such Registrable Securities and in connection
therewith:
(1)make such representations and warranties to the Selling Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers in similar underwritten offerings;
(2)use its reasonable best efforts to obtain opinions of counsel to the Company
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the lead managing underwriter, if any)
addressed to each Selling Holder and the underwriters, if any, covering the
matters customarily covered in opinions requested in sales of securities or
underwritten offerings and such other matters as may be reasonably requested by
such Selling Holders and the lead managing underwriter; and




--------------------------------------------------------------------------------




(3)use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof from the Company's independent certified public accountants addressed to
the Selling Holders, if permissible, and the underwriters, if any, which letters
shall be customary in form and shall cover matters of the type customarily
covered in “cold comfort” letters to underwriters in connection with primary
underwritten offerings.


(f)promptly notify the Holders if at any time a Prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act, (i)
the representations and warranties of the Company contained in any agreement for
the sale of any Registrable Securities under a Registration Statement cease to
be true and correct in all material respects, or (ii) the Company becomes aware
of the happening of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances then existing, not misleading, and,
subject to Section 7, at the request of the Holders, promptly prepare and file,
and furnish to the Holders a reasonable number of copies of, a supplement to or
an amendment of such Registration Statement or such Prospectus as may be
necessary so that such Registration Statement or, as thereafter delivered to the
purchasers of such securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances then existing, not misleading;
(g)cooperate with the Holders to facilitate the timely delivery, preparation and
delivery of certificates, with requisite CUSIP numbers, representing Registrable
Securities to be sold;
(h)use its reasonable best efforts to take such actions as under its control to
remain a WKSI and not become an ineligible issuer during the period when such
Registration Statement remain in effect;
(i)use its reasonable best efforts to comply or continue to comply with the
Securities Act and the Exchange Act and with all applicable rules and
regulations of the SEC thereunder so as to enable any Holder to sell its
Registrable Securities pursuant to Rule 144, including without limitation to:
(1)make and keep public information available, as those terms are understood and
defined in Rule 144(c)(1) or any similar or analogous rule promulgated under the
Securities Act;
(2)furnish to the Holders so long as they own any Registrable Securities,
promptly upon written request, (i) a written statement by the Company that it
has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and any other reports and
documents so filed by the Company, to the extent such other documents are not
available on the SEC's Electronic Data Gathering Analysis and Retrieval System,
and (iii) such other information as may be reasonably requested in availing a
Holder of Rule 144;
(3)file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and
(4)take any action (including cooperating with the Holders to cause the transfer
agent to remove, following the expiration of the Lock-Up Period, any restrictive
legend on certificates evidencing the Registrable Securities) as shall be
reasonably requested by the Holder or which shall otherwise facilitate the sale
of Registrable Securities from time to time by the Holders pursuant to Rule 144.
(j)provide a transfer agent and registrar for all Registrable Securities covered
by a




--------------------------------------------------------------------------------




Registration Statement not later than the effective date of such Registration
Statement;
(k)use its reasonable best efforts to list and maintain such listing of all
Registrable Securities covered by a Registration Statement on any securities
exchange or national quotation system on which any such class of securities is
then listed or quoted and cause to be satisfied all requirements and conditions
of such securities exchange or national quotation system to the listing or
quoting of such securities that are reasonably within the control of the Company
including, without limitation, registering the applicable class of Registrable
Securities under the Exchange Act, if appropriate, and using reasonable best
efforts to cause such registration to become effective pursuant to the rules of
the SEC in accordance with the terms hereof;
(l)notify each Holder, promptly after it shall receive notice thereof, of the
time when such Registration Statement, or any post-effective amendments to such
Registration Statement, shall have become effective, or a supplement to any
Prospectus forming part of such Registration Statement has been filed or when
any document is filed with the SEC which would be incorporated by reference into
the Prospectus;
(m)in the case of a Qualified Offering, make the Company's executive officers
available for customary presentations to investors to discuss the affairs of the
Company at times that may be mutually and reasonably agreed upon (including,
without limitation, to the extent customary, senior management participation in
due diligence calls with the underwriters and their counsel and, in the case of
any marketed underwritten offering, participation in any road show as reasonably
requested by the lead managing underwriters for such offering; provided that in
no event will senior management be required to participate in person in any road
show located out of the United States and in more than 3 locations outside of
Washington, D.C.), and provide the Holders, the underwriters and their
respective counsel and accountants (the “Inspectors”) reasonable access to its
books and records as shall be reasonably requested in order to conduct a
reasonable due diligence investigation within the meaning of the Securities Act
with respect to such registration statement; provided that such Inspectors agree
to keep such information confidential unless the disclosure of such information
is necessary, in the good faith determination of the Company, to avoid or
correct a misstatement or omission in such registration statement;
(n)deliver promptly to Holders' counsel copies of all correspondence between the
SEC and the Company, its counsel or auditors with respect to any Registration
Statement;
(o)advise each Holder, promptly after it shall receive notice or obtain
knowledge thereof, of (i) the issuance of any stop order, injunction or other
order or requirement by the SEC suspending the effectiveness of such
Registration Statement or the initiation or threatening of any proceeding for
such purpose and use its reasonable best efforts to prevent the issuance of any
stop order, injunction or other order or requirement, (ii) the issuance by any
state securities or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or “blue sky” laws or the initiation or threat
of initiation of any proceedings for that purpose and use its reasonable best
efforts to prevent the issuance of any such order and (iii) the removal of any
such stop order, injunction or other order or requirement or proceeding or the
lifting of any such suspension;
(p)use its reasonable best efforts to obtain as soon as practicable the lifting
of any stop order, injunction, or other order or requirement by the SEC or any
state securities or other regulatory authority that is issued suspending the
effectiveness of such Registration Statement or suspending the qualification or
exemption from qualification under state securities or “blue sky” laws; and
(q)subject to the terms of this Agreement, upon the written request of a Holder,
take any action which is reasonably necessary in the reasonable opinion of the
Company to facilitate the registration and thereafter to complete the
distribution of the Registrable Securities so




--------------------------------------------------------------------------------




registered.


Section 5.Covenants OF HOLDERS.
(a)The Holders will not offer or sell, without the Company's consent, not to be
unreasonably withheld, any Registrable Securities by means of any “free writing
prospectus” (as defined in Rule 405 under the Securities Act) that is required
to be filed by a Holder with the SEC pursuant to Rule 433 under the Securities
Act (any free writing prospectus consented to by the Company, a “Permitted Free
Writing Prospectus”). The Company agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rules
164 and 433 under the Securities Act, and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the SEC where required, legending and record keeping.
(b)In the event of a public sale of the Company's equity securities by the
Company in an underwritten offering, whether or not the Holders participate
therein but subject to the Company's compliance with Section 3(e), the Holders
hereby agree not to effect any sale or distribution (including, without
limitation, any offer to sell, contract to sell, short sale, or any option to
purchase) of any securities (except, in each case, as part of such underwritten
offering, if applicable) that are the same or similar to those being offered in
connection with such public sale, or any securities convertible into or
exchangeable for such securities, during the period beginning five (5) days
before, and ending sixty (60) days (or such lesser period as may be permitted by
the Company or such managing underwriter or underwriters) after, the effective
date of the Registration Statement filed in connection with such underwritten
offering, to the extent notified in writing by the Company or the managing
underwriter or underwriters; provided that if any other holder of Company
securities is released from similar “lock-up” obligations with respect to such
an underwritten offering and the aggregate of securities so released is greater
than 250,000 shares, then the Holders shall also be released from their
“lock-up” obligations in an amount of securities equal to the amount of
securities so released for such other securityholders, such release pro rata
among the Holders based on the number of their Shares subject to the “lock-up.”
Each Holder also agrees to execute an agreement evidencing the restrictions in
this Section 5(b) in customary form, which form is satisfactory to the Company
and the underwriters; provided that the executive officers and directors of the
Company shall enter into similar agreements for not less than the entire period
required of the Holders hereunder. The Company may impose stop-transfer
instructions with respect to the securities subject to the foregoing
restrictions until the end of the required period. This Section 5(b) shall not
be applicable if the Holders do not own, in the aggregate, 5% or more of the
Common Stock outstanding immediately prior to the underwritten offering.


Section 6.Indemnification.
  
(a)Indemnification by the Company.
To the fullest extent permitted by law, the Company agrees to indemnify each of
the Holders and each of its officers, directors, managers, partners, members,
employees, agents, representatives and Affiliates, each underwriter (within the
meaning of the Securities Act), and each Person, if any, that controls (within
the meaning of the Securities Act) a Holder or an underwriter, (each, an
“Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals), joint or
several, as incurred, arising out of or based upon (i) any violation or alleged
violation by the Company, its officers, directors,




--------------------------------------------------------------------------------




employees, agents or representatives of this Agreement, the Securities Act, the
Exchange Act or other federal or state law applicable to the Company and any
rule or regulation promulgated thereunder relating to action or inaction of the
Company under the terms of this Agreement or in connection with any Registration
Statement or Prospectus or offering of securities under any Registration
Statement, (ii) any untrue or alleged untrue statement of material fact
contained in any Registration Statement, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading or (iii) any third party claim based upon any untrue or
alleged untrue statement of material fact contained in any Prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company shall not be liable to such Indemnitee or any Person who
participates as an underwriter in the offering or sale of Registrable Securities
or any other Person, if any, who controls such underwriter (within the meaning
of the Securities Act), in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Registration Statement or in any
such Prospectus in reliance upon and in conformity with information regarding
such Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company for use in connection with such Registration
Statement or the Prospectus contained therein by such Indemnitee.
(b)Indemnification by Holders.
 Each of the Holders (severally and not jointly), to the fullest extent
permitted by law, agrees to indemnify the Company, each of its officers,
directors, employees, agents, representatives and Affiliates, and each Person,
if any, who controls the Company (within the meaning of the Securities Act)
against any and all losses, claims, damages, actions, liabilities, costs and
expenses arising out of or based upon (i) any untrue statement or alleged untrue
statement of material fact contained in a Registration Statement, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances under which they were made, if and to the extent that
such statement or omission occurs from reliance upon and in conformity with
written information regarding any Holder, or such Holder's plan of distribution
or ownership interest, which was furnished to the Company by such Holder for use
therein, (ii) any untrue statement or alleged untrue statement of material fact
contained in the Prospectus, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, if and to the extent that such statement or omission occurs from
reliance upon and in conformity with written information regarding such Holder,
his, her or its plan of distribution or his, her or its ownership interests,
which was furnished to the Company by such Holder for use therein; provided,
however, that the obligations of each of the Holders hereunder shall be limited
to an amount equal to the net proceeds received by such Holder giving rise to
such indemnification obligation upon the sale of the Registrable Securities.
(c)Indemnification Procedures.
Any party entitled to indemnification under this Agreement shall notify promptly
the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
hereunder, but the failure of any indemnified party to provide such notice shall
not relieve the indemnifying party of its obligations hereunder,




--------------------------------------------------------------------------------




except to the extent the indemnifying party is materially prejudiced thereby and
shall not relieve the indemnifying party from any liability which it may have to
any indemnified party otherwise than hereunder. In case any action or proceeding
is brought against an indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof (alone or jointly with any other indemnifying party similarly notified),
to the extent that it chooses, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party that it so chooses, the indemnifying party shall not be liable
to such indemnified party for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within twenty (20)
business days after receiving notice from such indemnified party that the
indemnified party believes it has failed to do so; or (ii) if such indemnified
party who is a defendant in any action or proceeding which is also brought
against the indemnifying party shall have reasonably concluded, based on the
advice of counsel, that there may be one or more legal defenses available to
such indemnified party which are not available to the indemnifying party; or
(iii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all indemnified parties in each jurisdiction, except to the extent any
indemnified party or parties reasonably shall have concluded, based on the
opinion of counsel, that there may be legal defenses available to such party or
parties which are not available to the other indemnified parties or to the
extent representation of all indemnified parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct) and
the indemnifying party shall be liable for any expenses therefor. No
indemnifying party shall, without the written consent of the indemnified party
(which shall not be unreasonably withheld), effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or (to
the knowledge of the indemnifying party) threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
(d)Contribution.
If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnitee with respect to any
losses, claims, damages, actions, liabilities, costs or expenses referred to
therein or is insufficient to hold the Indemnitee harmless as contemplated
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such Indemnitee as a
result of such losses, claims, damages, actions, liabilities, costs or expenses
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and the Indemnitee, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates




--------------------------------------------------------------------------------




to information supplied by the indemnifying party or by the Indemnitee and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; provided, however, that in no
event shall the obligation of any indemnifying party to contribute under this
Section 6(d) exceed the amount that such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6 had been available under the circumstances. The Company and the
Holders agree that it would not be just and equitable if contribution pursuant
to this Section 6 were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. In addition, no Person shall
be obligated to contribute hereunder for any amounts in payment for any
settlement of any action or claim, effected without such Person's written
consent, which consent shall not be unreasonably withheld.
(e)For purposes of this Section 6, no Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation. The indemnification provided by this
Section 6 shall be a continuing right to indemnification and shall survive the
registration and sale of any securities by any Person entitled to
indemnification hereunder and the expiration or termination of this Agreement.


Section 7.Suspension of Registration Requirement; Restriction on Sales.
  
(a)Notwithstanding anything to the contrary contained in this Agreement, the
Company shall have the right to defer the filing, or suspend the use by the
Holders, of a Registration Statement for a reasonable period of time not in
excess of 60 days (each, a “Suspension Period”) if the Company furnishes the
Holders with a certificate signed by the Chief Executive Officer or the Chief
Financial Officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be detrimental to the Company and
its stockholders not to defer the filing, or suspend the use by the Holders, of
a Registration Statement because such filing or use would: (i) materially
interfere with a material pending financing, acquisition, disposition, corporate
reorganization, merger, or other material transaction involving or being
contemplated by the Company or (ii) require the Company to make premature
disclosure of material non-public information not otherwise then required to be
disclosed by law to be publicly disclosed, the premature disclosure of which
would materially and adversely affect the Company. The Suspension Period will
terminate prior to the expiration stated in the certificate referenced above (x)
in the case of clause (i) above, if such registration or use would cease to
materially interfere with any such transaction (whether because such transaction
shall have been disclosed, abandoned or otherwise) and (y) in the case of clause
(ii) above, the date upon which such information is otherwise disclosed or the
disclosure of such information would cease to materially and adversely affect
the Company. In no event shall there be more than one Suspension Period during
any rolling six-month period, and the number of days covered by one or more
Suspension Periods shall not exceed one hundred and twenty (120) days in any
rolling 365-day period. The right pursuant to this Section 7(a) shall be
exercisable by the Company only if the Company is, during any Suspension Period,
also is not permitting the use of any registration statement with respect to any
securities of the Company to be sold by the Company (other than sales pursuant
to an underwritten offering (subject to the Company's compliance with Section
3(e)) or a Company-sponsored dividend reinvestment plan or employee benefit
plans) or by any other stockholders of the Company (whether or not in an
underwritten offering).




--------------------------------------------------------------------------------




(b)Each Holder agrees that, following the effectiveness of any Registration
Statement relating to Registrable Securities of such Holder, such Holder will
not effect any dispositions of any of the Registrable Securities pursuant to
such Registration Statement or any filings under any state securities laws at
any time after such Holder has received notice from the Company to suspend
dispositions as a result of the occurrence of any Suspension Period. The Holders
will maintain the confidentiality of any information included in the written
notice delivered by the Company unless otherwise required by law or subpoena.
The Holders may recommence effecting dispositions of the Registrable Securities
pursuant to the Registration Statement or such filings, and all other
obligations which are suspended as a result of a Suspension Period shall no
longer be so suspended, following further notice to such effect from the
Company, which notice shall be given by the Company promptly after the
conclusion of any such Suspension Period.


Section 8.Additional Shares.
The Company, at its option, may register, under any Registration Statement and
any filings under any state securities laws filed pursuant to this Agreement,
any number of unissued, or other shares of Common Stock of or owned by the
Company and any of its subsidiaries or any shares of Common Stock or other
securities of the Company owned by any other security holder or security holders
of the Company; provided, however, that the Company shall not enter into any
agreement with respect to the Company's securities that is inconsistent with the
rights granted to the holders of Registrable Securities under this Agreement and
no such agreement is currently in effect.
Section 9.No Other Obligation to Register.
Except as otherwise expressly provided in this Agreement, the Company shall have
no obligation to the Holders to register the Registrable Securities under the
Securities Act.
Section 10.In-Kind Distributions.
Following the Lock-Up Period, if any Holder seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equityholders, the Company will use its reasonable efforts to cooperate
with such Holder and the Company's transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder. Notwithstanding
the foregoing, any such direct or indirect equityholder receiving an in-kind
distribution of Registrable Securities shall be subject to the ownership
limitations and transfer restrictions set forth in the Company's Charter.
Section 11.Miscellaneous.
  
(a)Amendments and Waivers.
The provisions of this Agreement may not be amended, modified, or supplemented
or waived without the prior written consent of the Company and Holders holding
in excess of two-thirds of the aggregate of the outstanding Registrable
Securities.
(b)Notices.
All communications under this Agreement shall be delivered by hand or facsimile
(with respect to notice by facsimile between the hours of 8:00 a.m. and 5:00
p.m., New York time) or mailed by overnight courier:
If to the Company:
DiamondRock Hospitality Company

3 Bethesda Metro Centre, Suite 1500
Bethesda, Maryland 20814




--------------------------------------------------------------------------------




Attn: General Counsel
Telecopy: (240) 744-1199


with a copy (which shall not constitute notice) to:


Goodwin Procter LLP
Exchange Place
Boston, MA 02109-2881
Attn: Gilbert G. Menna, Esq.
Suzanne D. Lecaroz, Esq.
Telecopy: (617) 523-1231


If to the Holder:    At their respective address set forth on Exhibit A.


with a copy (which shall not constitute notice) to:


Simpson Thatcher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn: Brian Stadler
Telecopy: (212) 455-2502


Any notice so addressed shall be deemed to be given: If delivered by hand or
facsimile, on the date of such delivery; and if mailed by overnight courier, on
the first business day following the date of such mailing.
(c)Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Holder and the Company; provided, however, that the Holder
may only assign its rights and obligations in whole or in part hereunder from
time to time to (i) an Affiliate or (ii) in connection with a pledge of
Registrable Securities to a bona fide lender; provided that such transferee
agrees in writing to be bound by the provisions of this Agreement as a “Holder”,
a copy of which written agreement shall be furnished to the Company.
Notwithstanding the foregoing, in-kind distributions in compliance with Section
10 shall be permitted and such transferees receiving Registrable Securities
through an in-kind distribution will only have the right under this Agreement to
resell Registrable Securities off of a Shelf Registration Statement and a
written agreement acknowledging the limitations set forth in this Section 11(c)
shall be required. In addition, in-kind transferees will not be entitled to
demand or piggyback rights or any rights pursuant to Section 3(c); rather, their
means of a registered resale will be limited to sales off a Shelf Registration
Statement. Any purported assignment by any party hereto other than as set forth
in this Section 11(c) shall be null and void. No Person other than the parties
hereto and their successors and assigns is intended to be a beneficiary of this
Agreement.
(d)Remedy.
The parties hereto acknowledge that the obligations undertaken by them hereunder
are unique and that there would be no adequate remedy at law if any party fails
to perform any of its obligations hereunder, and accordingly agree that each
party, in addition to any other remedy to which it may be entitled at law or in
equity, shall be entitled to seek: (i) specific performance of the obligations,
covenants and agreements of any other party under this




--------------------------------------------------------------------------------




Agreement in accordance with the terms and conditions of this Agreement and (ii)
preliminary injunctive relief to secure specific performance and to prevent a
breach or contemplated breach of this Agreement.


(f)Counterparts.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.
(g)Headings.
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.


(i)Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed wholly
within said State.
(j)Severability.
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.
(k)Entire Agreement.
This Agreement is intended by the parties as a final expression of their
agreement and intended to be the complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
such subject matter. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.


(m)Certain Transactions
In the event that any Shares or other securities are issued in respect of, or in
exchange for, or in substitution of the Registrable Securities by reason of any
reorganization, recapitalization, reclassification, merger, consolidation,
spin-off, partial or complete liquidation, share dividend, split-up, sale of
assets, distribution to stockholders or combination of the Shares or any other
similar change in the Company's capital structure, the Company agrees that
appropriate adjustments shall be made to this Agreement to ensure that the
Holders have, immediately after consummation of such transaction, substantially
the same rights of the Company or another issuer of securities, as applicable,
as it has immediately prior to the consummation of such transaction in respect
of the Registrable Securities under this Agreement. In no event shall the
provisions of this Section 11(m) be construed to grant to any Holder a separate
right to consent with regard to any such transaction.


[The remainder of this page has been left blank intentionally.]






--------------------------------------------------------------------------------




                                    








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
DIAMONDROCK HOSPITALITY COMPANY
By: _/s/ William J. Tennis__________
Name: William J. Tennis
Title: Executive Vice President, General
Counsel & Corporate Secretary


HOLDER:


BREP VI (DRH) L.P.


By:
Blackstone Real Estate Associates VI (DRH) L.L.C., its general partner



By:
Blackstone Real Estate Associates VI-NQ L.P., its sole member



By:    BREA VI-NQ L.L.C., its general partner




By: ___/s/ William J. Stein_____
Name: William J. Stein
Title: Senior Managing Director
                            


    


                                    






    
        






--------------------------------------------------------------------------------






Registration Rights Agreement


Exhibit A


Name of Holder
 
BREP VI (DRH) L.P.    


Address of Holder


c/o Blackstone Real Estate Advisors L.P.
345 Park Avenue
New York, NY 10154


Number of Shares


7,211,538


















